Citation Nr: 0606165	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  05-11 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Whether new and material evidence has been received to 
reopen the claim for entitlement to an earlier effective date 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In July 2005, the veteran appeared before 
the undersigned at a Travel Board hearing.  The transcript of 
that hearing is of record.

In February 2006, the Board granted the appellant's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c).

The record shows that the Board previously denied entitlement 
to an earlier effective date for the grant of service 
connection for PTSD in May 1996.  The Board does not have 
jurisdiction to consider a previously adjudicated claim 
unless new and material evidence is presented.  Barnett v. 
Brown, 83 F. 3d 1380, 1384 (Fed. Cir. 1996).  Accordingly, 
the earlier effective date issue has been recharacterized as 
reported on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his service-connected PTSD has 
increased in severity and, thus, the impairment associated 
with this disorder is inadequately reflected by the schedular 
evaluations presently in effect.  Specifically, although the 
veteran's most recent VA PTSD examination was conducted in 
October 2003, subsequent VA outpatient treatment records and 
private medical statements suggest that the veteran's 
psychiatric symptoms have increased in severity, though this 
is not clear.  Thus, the Board finds that a current and 
comprehensive examination of the veteran's service-connected 
PTSD is necessary.

When it is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is generally 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995).  Moreover, under 
the provisions of the VCAA, the assistance provided by VA 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).

In June 2005, the RO denied the claim for an earlier 
effective date for the grant of service connection for PTSD.  
The veteran expressed disagreement with this decision in a 
timely fashion, as evidenced by his testimony during the July 
2005 Travel Board hearing.  As no statement of the case 
appears to have been issued, the Board must remand this issue 
to the RO for appropriate action so that the veteran may have 
the opportunity to complete an appeal as to this claim, if he 
so desires.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 19.26 (2005); see Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should furnish the veteran and 
his representative a statement of the 
case on the issue of whether new and 
material evidence has been received to 
reopen the claim for entitlement to an 
earlier effective date for the grant of 
service connection for PTSD.  The RO 
should afford the veteran the applicable 
period of time in which to perfect the 
appeal and proceed accordingly.

2.  The RO should make arrangements to 
obtain the administrative and medical 
records relating to the veteran's 
Worker's Compensation claim in connection 
with his September 2001 post-service 
injury, and associate them with the 
claims file.

3.  The veteran should be scheduled for a 
VA examination by an appropriate medical 
specialist to ascertain the current 
severity of his service-connected PTSD.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All necessary 
diagnostic tests should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's PTSD and any psychiatric 
disorder etiologically related thereto.  
The examiner should also assign a Global 
Assessment of Functioning score, 
consistent with the DSM IV, based on the 
veteran's service-connected PTSD and any 
psychiatric disorder etiologically 
related thereto.  The examiner should 
explain what the assigned score 
represents.  The complete rationale for 
all opinions expressed must be provided 
in the examination report.  

4.  After ensuring proper completion of 
this and any other necessary development, 
the RO should readjudicate the issue of 
entitlement to an increased rating for 
PTSD.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


